Case: 20-30267     Document: 00515591037         Page: 1     Date Filed: 10/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 6, 2020
                                  No. 20-30267
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nicholas Ross McCullen,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:19-CR-220-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Nicholas Ross McCullen pleaded guilty to one count of alteration of a
   postal money order. The district court sentenced him to an above-guidelines
   term of 30 months of imprisonment and one year of supervised release. On




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30267      Document: 00515591037           Page: 2   Date Filed: 10/06/2020




                                     No. 20-30267


   appeal, McCullen challenges only the substantive reasonableness of his
   sentence.
          Because he sought a sentence within the advisory guidelines range in
   the district court, McCullen preserved his substantive reasonableness
   challenge by “advocat[ing] for a sentence shorter than the one ultimately
   imposed.” Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020).
   We review for abuse of discretion. See United States v. Johnson, 619 F.3d 469,
   472 (5th Cir. 2010).
          McCullen advances several arguments against the substantive
   reasonableness of his sentence, but the record does not show that the district
   court failed to account for a factor that should have received significant
   weight, gave significant weight to an irrelevant or improper factor, or
   committed a clear error of judgment in balancing the § 3553(a) factors. See
   United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). His arguments also
   fail to overcome the deference we afford to the district court’s decision that
   the § 3553(a) factors warrant a variance. See United States v. Broussard, 669
F.3d 537, 551 (5th Cir. 2012). The district court correctly calculated and
   considered the guidelines range, and it was entitled to rely upon a factor
   “already incorporated by the Guidelines to support a non-Guidelines
   sentence.” United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008). Here,
   the district court expressed concerns that McCullen’s offense was similar to
   many of his prior offenses and that shorter sentences had proven ineffective
   in the past. See id. at 349-50.
          McCullen’s arguments amount to no more than a request for this
   court to reweigh the statutory sentencing factors, which we will not do, as the
   district court is “in a superior position to find facts and judge their import
   under § 3553(a) with respect to a particular defendant.” United States v.
   Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Under the totality of




                                          2
Case: 20-30267     Document: 00515591037           Page: 3   Date Filed: 10/06/2020




                                    No. 20-30267


   the circumstances, including the extent of the variance and the § 3553(a)
   factors identified by the district court—particularly the scope of McCullen’s
   criminal history, which included similar prior offenses—the sentence was
   reasonable. See United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir.
   2012); United States v. Key, 599 F.3d 469, 475-76 (5th Cir. 2010).
          The judgment of the district court is AFFIRMED.




                                         3